Bell, Chief Judge.
Defendant Lane and his co-defendant Bussey were convicted of burglary and rape at a joint trial. Held:
1. In the companion appeal, Bussey v. State, 144 Ga. App. 875, we reversed and remanded with direction to the trial court to vacate the sentence and to hold a post-trial hearing limited to the issue of whether there was compliance with Code § 24A-1402 (a). The identical disposition is required in the instant case, as there is the same evidentiary deficiency present.
2. In view of the foregoing we do not pass on the other enumerations of error..

Judgment reversed with direction.


Shulman and Birdsong, JJ., concur.